Exhibit 10.1


DROPBOX, INC.
2018 EQUITY INCENTIVE PLAN
1.Purposes of the Plan. The purposes of this Plan are:
•to attract and retain the best available personnel for positions of substantial
responsibility,
•to provide additional incentive to Employees, Directors and Consultants, and
•to promote the success of the Company’s business.
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
2.    Definitions. As used herein, the following definitions will apply:
(a)    “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)    “Applicable Laws” means the legal and regulatory requirements relating to
the administration of equity-based awards and the related issuance of Shares
thereunder, including but not limited to U.S. federal and state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any non-U.S. country or jurisdiction where Awards are, or
will be, granted under the Plan.
(c)    “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(d)    “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes





--------------------------------------------------------------------------------




of this subsection, (A) the acquisition of additional stock by any one Person,
who is considered to own more than fifty percent (50%) of the total voting power
of the stock of the Company will not be considered a Change in Control, and (B)
if the stockholders of the Company immediately before such change in ownership
continue to retain immediately after the change in ownership, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately prior to the change in ownership, the direct or indirect beneficial
ownership of fifty percent (50%) or more of the total voting power of the stock
of the Company or of the ultimate parent entity of the Company, such event will
not be considered a Change in Control under this subsection (i). For this
purpose, indirect beneficial ownership will include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12)-month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12)‑month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.


-2-

--------------------------------------------------------------------------------




Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(g)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder will include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(h)    “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board, or a duly authorized
committee of the Board, in accordance with Section 4 hereof.
(i)    “Common Stock” means the Class A common stock of the Company.
(j)    “Company” means Dropbox, Inc., a Delaware corporation, or any successor
thereto.
(k)    “Consultant” means any natural person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render bona fide services to such
entity, provided the services (i) are not in connection with the offer or sale
of securities in a capital‑raising transaction, and (ii) do not directly promote
or maintain a market for the Company’s securities, in each case, within the
meaning of Form S-8 promulgated under the Securities Act, and provided, further,
that a Consultant will include only those persons to whom the issuance of Shares
may be registered under Form S-8 promulgated under the Securities Act.
(l)    “Director” means a member of the Board.
(m)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
(n)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p)    “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower exercise prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
increased or reduced. The Administrator will determine the terms and conditions
of any Exchange Program in its sole discretion.


-3-

--------------------------------------------------------------------------------




(q)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock.
(ii)    For purposes of any Awards granted on any other date, the Fair Market
Value will be the closing sales price for Common Stock as quoted on any
established stock exchange or national market system (including without
limitation the New York Stock Exchange, NASDAQ Global Select Market, the NASDAQ
Global Market or the NASDAQ Capital Market of The NASDAQ Stock Market) on which
the Common Stock is listed on the date of determination (or the closing bid, if
no sales were reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable. If the determination date for the
Fair Market Value occurs on a non-trading day (i.e., a weekend or holiday), the
Fair Market Value will be such price on the immediately preceding trading day,
unless otherwise determined by the Administrator. In the absence of an
established market for the Common Stock, the Fair Market Value thereof will be
determined in good faith by the Administrator.
The determination of fair market value for purposes of tax withholding may be
made in the Administrator’s discretion subject to Applicable Laws and is not
required to be consistent with the determination of Fair Market Value for other
purposes.
(r)    “Fiscal Year” means the fiscal year of the Company.
(s)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(t)    “Inside Director” means a Director who is an Employee.
(u)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(v)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(w)    “Option” means a stock option granted pursuant to the Plan.
(x)    “Outside Director” means a Director who is not an Employee.
(y)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(z)    “Participant” means the holder of an outstanding Award.


-4-

--------------------------------------------------------------------------------




(aa)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(bb)    “Performance Unit” means an Award which may be earned in whole or in
part upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(cc)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(dd)    “Plan” means this 2018 Equity Incentive Plan.
(ee)    “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(b) of the Exchange Act, with respect to any class of the Company’s
securities.
(ff)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.
(gg)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(hh)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(ii)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(jj)    “Section 409A” means Code Section 409A, as it has been and may be
amended from time to time, and any proposed or final Treasury Regulations and
Internal Revenue Service guidance that has been promulgated or may be
promulgated thereunder from time to time.
(kk)    “Securities Act” means the Securities Act of 1933, as amended.
(ll)    “Service Provider” means an Employee, Director or Consultant.
(mm)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 14 of the Plan.
(nn)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a Stock
Appreciation Right.


-5-

--------------------------------------------------------------------------------




(oo)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.
(a)    Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan and the automatic increase set forth in Section 3(b) of the Plan, the
maximum aggregate number of Shares that may be issued under the Plan is
41,368,326 Shares, plus (i) any Shares that, as of the Registration Date, have
been reserved but not issued pursuant to any awards granted under the Company’s
2017 Equity Incentive Plan (the “2017 Plan”) and are not subject to any awards
granted thereunder, (ii) any Shares subject to stock options, restricted stock
units, or similar awards granted under the 2017 Plan that, on or after the
Registration Date, expire or otherwise terminate without having been exercised
in full, are tendered to or withheld by the Company for payment of an exercise
price or for tax withholding obligations, or are forfeited to or repurchased by
the Company due to failure to vest, and (iii) a number of Shares equal to the
shares of the Company’s Class B common stock subject to stock options,
restricted stock units, or similar awards granted under the Company’s 2008
Equity Incentive Plan (the “2008 Plan”) that, on or after the Registration Date,
expire or otherwise terminate without having been exercised in full, are
tendered to or withheld by the Company for payment of an exercise price or for
tax withholding obligations (including, for the avoidance of doubt, shares
withheld on or after the Registration Date to satisfy tax withholding
obligations with respect to restricted stock units vesting on the Registration
Date), or are forfeited to or repurchased by the Company due to failure to vest,
with the maximum number of Shares to be added to the Plan pursuant to clauses
(i) through (iii) equal to 68,824,856 Shares. The Shares may be authorized, but
unissued, or reacquired Common Stock.
(b)    Automatic Share Reserve Increase. Subject to the provisions of Section 14
of the Plan, the number of Shares available for issuance under the Plan will be
increased on the first day of each Fiscal Year beginning with the 2019 Fiscal
Year, in an amount equal to the least of (i) 41,368,326 Shares, (ii) five
percent (5%) of the outstanding shares of all classes of the Company’s common
stock on the last day of the immediately preceding Fiscal Year or (iii) such
number of Shares determined by the Board.
(c)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, is surrendered pursuant to an Exchange Program,
or, with respect to Restricted Stock, Restricted Stock Units, Performance Units
or Performance Shares, is forfeited to or repurchased by the Company due to
failure to vest, the unpurchased Shares (or for Awards other than Options or
Stock Appreciation Rights the forfeited or repurchased Shares), which were
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated). With respect to Stock Appreciation Rights,
only Shares actually issued (i.e., the net Shares issued) pursuant to a Stock
Appreciation Right will cease to be available under the Plan; all remaining
Shares under Stock Appreciation Rights will remain available for future grant or
sale under the Plan (unless the Plan has terminated). Shares that have actually
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if Shares issued pursuant to Awards of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units are repurchased
by the


-6-

--------------------------------------------------------------------------------




Company or are forfeited to the Company, such Shares will become available for
future grant under the Plan. Shares used to pay the exercise price of an Award
or to satisfy the tax withholding obligations related to an Award will become
available for future grant or sale under the Plan. To the extent an Award under
the Plan is paid out in cash rather than Shares, such cash payment will not
result in reducing the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment as provided in Section
14, the maximum number of Shares that may be issued upon the exercise of
Incentive Stock Options will equal the aggregate Share number stated in
Section 3(a), plus, to the extent allowable under Section 422 of the Code and
the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Sections 3(b) and 3(c).
(d)    Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.    Administration of the Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iii)    Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Service Providers to whom Awards may be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;


-7-

--------------------------------------------------------------------------------




(vi)    to institute and determine the terms and conditions of an Exchange
Program;
(vii)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
(viii)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable non-U.S. laws or for qualifying for favorable
tax treatment under applicable non-U.S. laws;
(ix)    to modify or amend each Award (subject to Section 19 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);
(x)    to allow Participants to satisfy tax withholding obligations in such
manner as prescribed in Section 15 of the Plan;
(xi)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xii)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xiii)    to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.
5.    Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.
6.    Stock Options.
(a)    Limitations. Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate fair market
value of the shares with respect to which incentive stock options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such options will be treated as
nonstatutory stock options. For purposes of this Section 6(a), incentive stock
options will be taken into account in the order in which they were granted. The
fair market value of the shares will be determined as of the time the option
with respect to such shares is granted.
(b)    Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such


-8-

--------------------------------------------------------------------------------




shorter term as may be provided in the Award Agreement. Moreover, in the case of
an Incentive Stock Option granted to a Participant who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option will be five
(5) years from the date of grant or such shorter term as may be provided in the
Award Agreement.
(c)    Option Exercise Price and Consideration.
(i)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)    In the case of an Incentive Stock Option
(A)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.
(B)    granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(2)    In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
(3)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)    Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided that
accepting such Shares will not result in any adverse accounting consequences to
the Company, as the Administrator determines in its sole discretion;
(5) consideration received by the Company under a broker-assisted (or
other) cashless exercise program (whether through a broker or
otherwise) implemented by the Company in connection with


-9-

--------------------------------------------------------------------------------




the Plan; (6) by net exercise; (7) such other consideration and method of
payment for the issuance of Shares to the extent permitted by Applicable Laws;
or (8) any combination of the foregoing methods of payment.
(d)    Exercise of Option.
(i)    Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 14 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
(ii)    Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
(iii)    Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain


-10-

--------------------------------------------------------------------------------




exercisable for twelve (12) months following the Participant’s termination.
Unless otherwise provided by the Administrator, if on the date of termination
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will revert to the Plan. If after
termination the Participant does not exercise his or her Option within the time
specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(iv)    Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(v)    Tolling Expiration. A Participant’s Award Agreement may also provide
that:
(1)    if the exercise of the Option following the termination of Participant’s
status as a Service Provider (other than upon the Participant’s death or
Disability) would result in liability under Section 16(b), then the Option will
terminate on the earlier of (A) the expiration of the term of the Option set
forth in the Award Agreement, or (B) the tenth (10th) day after the last date on
which such exercise would result in liability under Section 16(b); or
(2)    if the exercise of the Option following the termination of the
Participant’s status as a Service Provider (other than upon the Participant’s
death or Disability) would be prohibited at any time solely because the issuance
of Shares would violate the registration requirements under the Securities Act,
then the Option will terminate on the earlier of (A) the expiration of the term
of the Option or (B) the expiration of a period of thirty (30)-day period after
the termination of the Participant’s status as a Service Provider during which
the exercise of the Option would not be in violation of such registration
requirements.
7.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.


-11-

--------------------------------------------------------------------------------




(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.
(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares, unless
the Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.    Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals


-12-

--------------------------------------------------------------------------------




(including, but not limited to, continued employment or service), applicable
federal or state securities laws or any other basis determined by the
Administrator in its discretion.
(c)    Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.
(e)    Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
9.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.
(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)    Exercise Price and Other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Plan will expire ten (10) years from the date of grant or such
shorter term as may be provided in the Award Agreement, as determined by the
Administrator, in its sole discretion. Notwithstanding the foregoing, the rules
of Section 6(d) relating to exercise also will apply to Stock Appreciation
Rights.
(f)    Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:


-13-

--------------------------------------------------------------------------------




(i)    The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)    The number of Shares with respect to which the Stock Appreciation Right
is exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
10.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
business unit or individual goals (including, but not limited to, continued
employment or service), applicable federal or state securities laws, or any
other basis determined by the Administrator in its discretion.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value


-14-

--------------------------------------------------------------------------------




equal to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period) or in a combination thereof.
(f)    Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
11.    Outside Director Limitations. No Outside Director may be paid, issued or
granted, in any Fiscal Year, cash compensation and equity awards (including any
Awards issued under this Plan) with an aggregate value greater than $1,200,000
(with the value of each equity award based on its grant date fair value
(determined in accordance with U.S. generally accepted accounting principles)).
Any cash compensation paid or Awards granted to an individual for his or her
services as an Employee, or for his or her services as a Consultant (other than
as an Outside Director), will not count for purposes of the limitation under
this Section 11.
12.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Participant will not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no such leave may exceed
three (3) months, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
13.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
14.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the


-15-

--------------------------------------------------------------------------------




effective date of such proposed transaction. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action.
(c)    Change in Control. In the event of a merger of the Company with or into
another corporation or other entity or a Change in Control, each outstanding
Award will be treated as the Administrator determines subject to the restriction
in the following paragraph, including, without limitation, that each Award be
assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. The
Administrator will not be required to treat all Awards or Participants similarly
in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, unless specifically
provided otherwise under the applicable Award Agreement, a Company policy
applicable to the Participant, or other written agreement between the
Participant and the Company, all performance goals or other vesting criteria
will be deemed achieved at one hundred percent (100%) of target levels and all
other terms and conditions met. In addition, if an Option or Stock Appreciation
Right is not assumed or substituted in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.


-16-

--------------------------------------------------------------------------------




(d)    Outside Director Awards. With respect to Awards granted to an Outside
Director, in the event of a Change in Control in which such Awards are assumed
or substituted for, if on the date of or following such assumption or
substitution the Participant’s status as a Director or a director of the
successor corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant (unless such resignation is at the request of the
acquirer), then the Participant will fully vest in and have the right to
exercise Options and/or Stock Appreciation Rights as to all of the Shares
underlying such Award, including those Shares which would not otherwise be
vested or exercisable, all restrictions on Restricted Stock and Restricted Stock
Units will lapse, and, with respect to Awards with performance-based vesting,
unless specifically provided otherwise under the applicable Award Agreement, a
Company policy applicable to the Participant, or other written agreement between
the Participant and the Company, all performance goals or other vesting criteria
will be deemed achieved at one hundred percent (100%) of target levels and all
other terms and conditions met.
15.    Tax.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or such earlier time as any tax
withholding obligations are due, the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy U.S. federal, state, or local taxes, non-U.S.
taxes, or other taxes (including the Participant’s FICA obligation) required to
be withheld with respect to such Award (or exercise thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a fair market value not in excess of
the maximum statutory amount required to be withheld, or (iii) delivering to the
Company already-owned Shares having a fair market value not in excess of the
maximum statutory amount required to be withheld. The fair market value of the
Shares to be withheld or delivered will be determined as of the date that the
taxes are required to be withheld.
(c)    Compliance With Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A such that the grant, payment, settlement
or deferral will not be subject to the additional tax or interest applicable
under Section 409A, except as otherwise determined in the sole discretion of the
Administrator. The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator. To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Section 409A the Award will be
granted, paid, settled or deferred in a manner that will meet the requirements
of Section 409A, such that the grant, payment, settlement or deferral will not
be subject to the additional tax or interest applicable under Section 409A. In
no event will the Company (or any Parent or Subsidiary of the Company, as
applicable) reimburse a Participant for any taxes imposed or other costs
incurred as a result of Section 409A.


-17-

--------------------------------------------------------------------------------




16.    No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider, nor will they interfere in any way with the
Participant’s right or the right of the Company (or any Parent or Subsidiary of
the Company) to terminate such relationship at any time, with or without cause,
to the extent permitted by Applicable Laws.
17.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
18.    Term of Plan. Subject to Section 23 of the Plan, the Plan will become
effective upon the later to occur of (i) its adoption by the Board or (ii) the
business day immediately prior to the Registration Date. It will continue in
effect for a term of ten (10) years from the date adopted by the Board, unless
terminated earlier under Section 19 of the Plan.
19.    Amendment and Termination of the Plan.
(a)    Amendment and Termination. The Administrator may at any time amend,
alter, suspend or terminate the Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
20.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to an Award unless
the exercise of such Award and the issuance and delivery of such Shares will
comply with Applicable Laws and will be further subject to the approval of
counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
21.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any


-18-

--------------------------------------------------------------------------------




registration or other qualification of the Shares under any U.S. federal or
state law, any non-U.S. law, or the rules and regulations of the Securities and
Exchange Commission, the stock exchange on which Shares of the same class are
then listed, or any other governmental or regulatory body, which authority,
registration, qualification or rule compliance is deemed by the Company’s
counsel to be necessary or advisable for the issuance and sale of any Shares
hereunder, will relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority, registration,
qualification or rule compliance will not have been obtained.
22.    Clawback. The Administrator may specify in an Award Agreement that the
Participant’s rights, payments, and/or benefits with respect to an Award will be
subject to reduction, cancellation, forfeiture, and/or recoupment upon the
occurrence of certain specified events, in addition to any applicable vesting,
performance or other conditions and restrictions of an Award. Notwithstanding
any provisions to the contrary under this Plan, an Award granted under the Plan
shall be subject to the Company’s clawback policy as may be established and/or
amended from time to time. The Board may require a Participant to forfeit or
return to and/or reimburse the Company all or a portion of the Award and/or
Shares issued under the Award, any amounts paid under the Award, and any
payments or proceeds paid or provided upon disposition of the Shares issued
under the Award, pursuant to the terms of such Company policy or as necessary or
appropriate to comply with Applicable Laws.
23.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.


-19-

--------------------------------------------------------------------------------








DROPBOX, INC.
2018 EQUITY INCENTIVE PLAN
ISRAEI APPENDIX
This Israeli Appendix (the “Appendix”) to the 2018 Equity Incentive Plan (as
amended from time to time, the “Plan”) of Dropbox, Inc. (the “Company”) is
adopted pursuant to the authority granted under Section 4(b)(viii) of the Plan
and shall apply only to persons who are, or are deemed to be, residents of the
State of Israel for Israeli tax purposes, as further detailed below.


1.GENERAL
1.1.    The Committee, in its discretion, may grant Awards to eligible
Participants and shall determine the tax route under which such Awards are
intended to be granted, provided only one type of trustee awards may be granted,
subject to the provisions of the Ordinance and the Rules. Each Award shall be
evidenced by an Award Agreement, which shall expressly identify the tax
classification of the Award, and be in such form and contain such provisions, as
the Committee shall from time to time deem appropriate.
1.2.    The Plan shall apply to any Awards granted pursuant to this Appendix,
provided, that the provisions of this Appendix shall supersede and govern in the
case of any inconsistency or conflict, either explicit or implied, arising
between the provisions of this Appendix and the Plan.
1.3.    Unless otherwise defined in this Appendix, capitalized terms contained
herein shall have the same meanings given to them in the Plan.
2.DEFINITIONS.
2.1.     “3(9) Award” means any Option or Restricted Stock Unit granted by the
Company to any Participant who is engaged by an Israeli resident Subsidiary but
is not an Israeli Employee and is taxed pursuant to Section 3(9) of the
Ordinance.
2.2.    “102 Award” means any Award granted to an Israeli Employee, provided it
is settled only in shares of Common Stock.
2.3.    “102 Capital Gain Track Award” means any 102 Award granted by the
Company to an Israeli Employee pursuant to Section 102(b)(2) or (3) (as
applicable) of the Ordinance under the capital gain track.
2.4.    “102 Non-Trustee Award” means any 102 Award granted by the Company to an
Israeli Employee pursuant to Section 102(c) of the Ordinance without a Trustee.
2.5.    “102 Ordinary Income Track Award” means any 102 Award granted by the
Company to an Israeli Employee pursuant to Section 102(b)(1) of the Ordinance
under the ordinary income track.


-20-

--------------------------------------------------------------------------------




2.6.     “102 Trustee Awards” means, collectively, 102 Capital Gain Track Awards
and 102 Ordinary Income Track Awards.
2.7.     “Applicable Law” shall mean any applicable law, rule, regulation,
statute, pronouncement, policy, interpretation, judgment, order or decree of any
federal, provincial, state or local governmental, regulatory or adjudicative
authority or agency, of any jurisdiction, and the rules and regulations of any
stock exchange, over-the-counter market or trading system on which the common
stock of the Company are then traded or listed.
2.8.    “Controlling Stockholder” means a controlling stockholder of the Company
as such term is defined in Section 32(9) of the Ordinance.
2.9.    “Election” as defined in Section ‎3.2 below.
2.10.    “Israeli Employee” means either (i) an individual employed by an
Israeli resident Subsidiary, or (ii) an individual who is serving and is engaged
personally (and not through an entity) as an “office holder” by an Israeli
resident Subsidiary, but in both cases, excluding any Controlling Stockholder.
2.11.    “ITA” means the Israel Tax Authority.
2.12.     “Ordinance” means the Israeli Income Tax Ordinance (New Version),
1961, including the Rules and any other regulations, rules, orders or procedures
promulgated thereunder, as may be amended or replaced from time to time.
2.13.    “Required Holding Period” as defined in Section ‎3.5.1 below.
2.14.    “Rules” means the Income Tax Rules (Tax Benefits in Stock Issuance to
Employees) 5763-2003.
2.15.    “Section 102” means Section 102 of the Ordinance.
2.16.    “Trust Agreement” means the agreement to be signed between the Company,
an Subsidiary and the Trustee for the purposes of Section 102.
2.17.    “Trustee” means the trustee appointed by the Company’s Board of
Directors and/or by the Committee to serve as trustee pursuant to the provisions
of Section 102 of the Ordinance and approved by the ITA.
2.18.    “Withholding Obligations” as defined in Section ‎5.5 below.
3.102 AWARDS
3.1.    Trustee Tax Tracks. Awards granted as 102 Trustee Awards are intended to
be granted as either 102 Capital Gain Track Awards or 102 Ordinary Income Track
Awards. 102 Trustee Awards shall be granted subject to the special terms and
conditions contained in this Section ‎3 and the general terms and conditions of
the Plan, Section 102 and the Rules, except for any provisions of the Plan
applying to Awards under different tax laws or regulations. The classification
of any 102 Award shall be subject to and conditions upon compliance with the
provisions of Applicable Law including the Ordinance and the Rules and any
guidelines from the ITA.


-21-

--------------------------------------------------------------------------------




3.2.    Election of Track. Subject to Applicable Law, the Company may grant only
one type of 102 Trustee Award at any given time to all Participants who are to
be granted 102 Trustee Awards pursuant to this Appendix, and shall file an
election with the ITA regarding the type of 102 Trustee Award it elects to grant
before the date of grant of any 102 Trustee Award (the “Election”). Such
Election shall also apply to any other securities received by any Participant as
a result of holding the 102 Trustee Awards. The Company may change the type of
102 Trustee Award that it elects to grant only after the expiration of at least
12 months from the end of the year in which the first grant was made in
accordance with the previous Election, or as otherwise provided by Applicable
Law. Any Election shall not prevent the Company from granting 102 Non-Trustee
Awards.
3.3.    Eligibility for Awards. Subject to Applicable Law, 102 Awards may only
be granted to Israeli Employees. Such 102 Awards may either be granted to a
Trustee or granted under Section 102(c) without a Trustee.
3.4.    102 Award Grant Date.
3.4.1.    Each 102 Award will be deemed granted on the date determined by the
Committee, subject to the provisions of the Plan.
3.4.2.    Unless otherwise permitted by the Ordinance or by a tax ruling issued
by the ITA, any grants of 102 Trustee Awards that are made on or after the date
of the adoption of the Plan and this Appendix shall become effective only at the
expiration of thirty (30) days after the filing of the Plan and this Appendix
with the ITA, and such condition shall be read and is incorporated by reference
into the Plan, any corporate resolutions approving such grants and into any
Award Agreement evidencing such grants (whether or not explicitly referring to
such condition), and the date of grant shall be at the expiration of such 30-day
period, whether or not the date of grant indicated therein corresponds with this
Section. In the case of any contradiction, this provision and the date of grant
determined pursuant hereto shall supersede and be deemed to amend any date of
grant indicated in any corporate resolution or Award Agreement.
3.5.    102 Trustee Awards.
3.5.1.    Each 102 Trustee Award, each share of Common Stock issued pursuant to
the grant, exercise or vesting of any 102 Trustee Award and any rights granted
thereunder, shall be allocated or issued to and registered in the name of the
Trustee and shall be held in trust or controlled by the Trustee for the benefit
of the Participant for the requisite period prescribed by the Ordinance or such
longer period as set by the Committee (the “Required Holding Period”).
3.5.2.    In the event that the requirements under Section 102 to qualify an
Award as a 102 Trustee Award are not met, then the Award may be treated as a 102
Non-Trustee Award or shall be subject to tax under Section 3(i) or 2 of the
Ordinance (as determined by the Company), all in accordance with the provisions
of the Ordinance. Subject to the provisions of Section 102 and the Rules, the
Trustee shall not release any 102 Trustee Awards or shares of Common Stock
issued in connection with a Trustee 102 Award prior to the payment in full of
the Participant’s tax and compulsory payments arising from such 102 Trustee
Awards and/or shares of Common Stock.
3.5.3.    Each 102 Trustee Award shall be subject to the relevant terms of the
Ordinance, the Rules and any determinations, rulings or approvals issued by the
ITA, which shall be deemed an integral part of the 102 Trustee Awards and shall
prevail over any term contained in the Plan, this Appendix or the Award
Agreement that is not consistent therewith. Any provision of the Ordinance, the
Rules and any


-22-

--------------------------------------------------------------------------------




determinations, rulings or approvals by the ITA not expressly specified in the
Plan, this Appendix or Award Agreement that are necessary to receive or maintain
any tax benefit pursuant to Section 102 shall be binding on the Participant. The
Participant granted a 102 Trustee Award shall comply with the Ordinance and the
terms and conditions of the Trust Agreement entered into between the Company and
the Trustee. The Participant shall execute any and all documents that the
Company and/or the Subsidiary and/or the Trustee determine from time to time to
be necessary in order to comply with the Ordinance and the Rules.
3.5.4.    During the Required Holding Period, the Participant shall not release
from trust or sell, assign, transfer or give as collateral, the shares of Common
Stock issued in connection with a 102 Trustee Award and/or any securities issued
or distributed with respect thereto, until the expiration of the Required
Holding Period. Notwithstanding the above, if any such sale, release or other
action occurs during the Required Holding Period it may result in adverse tax
consequences to the Participant under Section 102 and the Rules, which shall
apply to and shall be borne solely by such Participant. Subject to the
foregoing, the Trustee may, pursuant to a written request from the Participant,
but subject to the terms of the Plan and this Appendix, release and transfer
such shares of Common Stock to a designated third party, provided that both of
the following conditions have been fulfilled prior to such release or transfer:
(i) payment has been made to the ITA of all taxes and compulsory payments
required to be paid upon the release and transfer of the shares of Common Stock,
and confirmation of such payment has been received by the Trustee and the
Company, and (ii) the Trustee has received written confirmation from the Company
that all requirements for such release and transfer have been fulfilled
according to the terms of the Company’s corporate documents, any agreement
governing the shares of Common Stock, the Plan, this Appendix, the Award
Agreement and any Applicable Law.
3.5.5.    As a condition to the grant of a 102 Trustee Award the Participant
shall sign a declaration as required in order to comply with the provisions of
Section 102 and the Rules.
3.6.    102 Non-Trustee Awards. The foregoing provisions of this Section ‎3
relating to 102 Trustee Awards shall not apply with respect to 102 Non-Trustee
Awards, which shall, however, be subject to the relevant provisions of Section
102 and the applicable Rules. The Committee may determine that 102 Non-Trustee
Awards, the shares of Common Stock issuable upon the exercise or (if applicable)
vesting of a 102 Non-Trustee Award and/or any securities issued or distributed
with respect thereto, shall be allocated or issued to a third party
administrator , who shall hold such 102 Non-Trustee Award and all accrued rights
thereon (if any) in trust for the benefit of the Participant and/or the Company,
as the case may be, until the full payment of tax arising from the 102
Non-Trustee Awards, the shares of Common Stock issuable upon the exercise or (if
applicable) vesting of a 102 Non-Trustee Award and/or any securities issued or
distributed with respect thereto. The Company may choose, alternatively, to
require the Participant to provide the Company with a guarantee or other
security, to the satisfaction of the employing Subsidiary and the Company, until
the full payment of the applicable taxes.
4.3(9) AWARDS
4.1.    This Section ‎4 shall apply to Awards which are 3(9) Awards which are
granted subject to the general terms and conditions of the Plan, except for any
provisions of the Plan applying to Awards under different tax laws or
regulations. In the event of any inconsistency or contradictions between the
provisions of this Section ‎4 and the other terms of the Plan, this Section ‎4
shall prevail.
4.2.    Shares of Common Stock pursuant to a 3(9) Award shall not be issued upon
exercise or vesting, as applicable, unless the Participant delivers to the
Company payment in cash or by bank check or such other form acceptable to the
Committee of all withholding taxes due, if any, on account of the Participant


-23-

--------------------------------------------------------------------------------




acquiring shares of Common Stock under the Award or the Participant provides
other assurance satisfactory to the Committee of the payment of those
withholding taxes. Alternatively the Company may sell such amount of shares of
Common Stock underlying the Award as required to satisfy the tax withholding
obligations and deliver the net amount to the Participant.
5.AGREEMENT REGARDING TAXES; DISCLAIMER
5.1.    If the Committee shall so require, as a condition of exercise of an
Award or the release of shares of Common Stock by the Trustee, a Participant
shall agree that, no later than the date of such occurrence, the Participant
will pay to the Company (or the Trustee, as applicable) or make arrangements
satisfactory to the Committee and the Trustee (if applicable) regarding payment
of any applicable taxes and compulsory payments of any kind required by
Applicable Law to be withheld or paid.
5.2.    TAX LIABILITY. ALL TAX CONSEQUENCES UNDER ANY APPLICABLE LAW WHICH MAY
ARISE FROM THE GRANT OF ANY AWARDS OR THE EXERCISE OR VESTING THEREOF, THE SALE
OR DISPOSITION OF ANY SHARES OF COMMON STOCK GRANTED HEREUNDER OR ISSUED UPON
EXERCISE OR (IF APPLICABLE) VESTING OF ANY AWARD, THE ASSUMPTION, SUBSTITUTION,
CANCELLATION OR PAYMENT IN LIEU OF AWARDS OR FROM ANY OTHER ACTION IN CONNECTION
WITH THE FOREGOING (INCLUDING WITHOUT LIMITATION ANY TAXES AND COMPULSORY
PAYMENTS, SUCH AS SOCIAL SECURITY OR HEALTH TAX PAYABLE BY THE PARTICIPANT OR
THE COMPANY IN CONNECTION THEREWITH) SHALL BE BORNE AND PAID SOLELY BY THE
PARTICIPANT, AND THE PARTICIPANT SHALL INDEMNIFY THE COMPANY, THE SUBSIDIARY AND
THE TRUSTEE, AND SHALL HOLD THEM HARMLESS AGAINST AND FROM ANY LIABILITY FOR ANY
SUCH TAX OR PAYMENT OR ANY PENALTY, INTEREST OR INDEXATION THEREON. EACH
PARTICIPANT AGREES TO, AND UNDERTAKES TO COMPLY WITH, ANY RULING, SETTLEMENT,
CLOSING AGREEMENT OR OTHER SIMILAR AGREEMENT OR ARRANGEMENT WITH ANY TAX
AUTHORITY IN CONNECTION WITH THE FOREGOING WHICH IS APPROVED BY THE COMPANY.
5.3.    NO TAX ADVICE. THE PARTICIPANT IS ADVISED TO CONSULT WITH A TAX ADVISOR
WITH RESPECT TO THE TAX CONSEQUENCES OF RECEIVING, EXERCISING OR DISPOSING OF
AWARDS HEREUNDER. THE COMPANY DOES NOT ASSUME ANY RESPONSIBILITY TO ADVISE THE
PARTICIPANT ON SUCH MATTERS, WHICH SHALL REMAIN SOLELY THE RESPONSIBILITY OF THE
PARTICIPANT.
5.4.    TAX TREATMENT. THE COMPANY DOES NOT UNDERTAKE OR ASSUME ANY LIABILITY OR
RESPONSIBILITY TO THE EFFECT THAT ANY AWARD SHALL QUALIFY WITH ANY PARTICULAR
TAX REGIME OR RULES APPLYING TO PARTICULAR TAX TREATMENT, OR BENEFIT FROM ANY
PARTICULAR TAX TREATMENT OR TAX ADVANTAGE OF ANY TYPE AND THE COMPANY SHALL BEAR
NO LIABILITY IN CONNECTION WITH THE MANNER IN WHICH ANY AWARD IS EVENTUALLY
TREATED FOR TAX PURPOSES, REGARDLESS OF WHETHER THE AWARD WAS GRANTED OR WAS
INTENDED TO QUALIFY UNDER ANY PARTICULAR TAX REGIME OR TREATMENT. THIS PROVISION
SHALL SUPERSEDE ANY DESIGNATION OF AWARDS OR TAX QUALIFICATION INDICATED IN ANY
CORPORATE RESOLUTION OR AWARD AGREEMENT, WHICH SHALL AT ALL TIMES BE SUBJECT TO
THE REQUIREMENTS OF APPLICABLE LAW. THE COMPANY DOES NOT UNDERTAKE AND SHALL NOT
BE REQUIRED TO TAKE ANY ACTION IN ORDER TO QUALIFY ANY AWARD WITH THE
REQUIREMENTS OF ANY PARTICULAR TAX TREATMENT AND NO INDICATION IN ANY DOCUMENT
TO THE EFFECT


-24-

--------------------------------------------------------------------------------




THAT ANY AWARD IS INTENDED TO QUALIFY FOR ANY TAX TREATMENT SHALL IMPLY SUCH AN
UNDERTAKING. NO ASSURANCE IS MADE BY THE COMPANY OR THE SUBSIDIARY THAT ANY
PARTICULAR TAX TREATMENT ON THE DATE OF GRANT WILL CONTINUE TO EXIST OR THAT THE
AWARD WILL QUALIFY AT THE TIME OF EXERCISE OR DISPOSITION THEREOF WITH ANY
PARTICULAR TAX TREATMENT. THE COMPANY AND THE SUBSIDIARY SHALL NOT HAVE ANY
LIABILITY OR OBLIGATION OF ANY NATURE IN THE EVENT THAT AN AWARD DOES NOT
QUALIFY FOR ANY PARTICULAR TAX TREATMENT, REGARDLESS WHETHER THE COMPANY COULD
HAVE TAKEN ANY ACTION TO CAUSE SUCH QUALIFICATION TO BE MET AND SUCH
QUALIFICATION REMAINS AT ALL TIMES AND UNDER ALL CIRCUMSTANCES AT THE RISK OF
THE PARTICIPANT. THE COMPANY DOES NOT UNDERTAKE OR ASSUME ANY LIABILITY TO
CONTEST A DETERMINATION OR INTERPRETATION (WHETHER WRITTEN OR UNWRITTEN) OF ANY
TAX AUTHORITY, INCLUDING IN RESPECT OF THE QUALIFICATION UNDER ANY PARTICULAR
TAX REGIME OR RULES APPLYING TO PARTICULAR TAX TREATMENT. IF THE AWARDS DO NOT
QUALIFY UNDER ANY PARTICULAR TAX TREATMENT IT COULD RESULT IN ADVERSE TAX
CONSEQUENCES TO THE PARTICIPANT.
5.5.    The Company or the Subsidiary may take such action as it may deem
necessary or appropriate, in its discretion, for the purpose of or in connection
with withholding of any taxes and compulsory payments which the Trustee, the
Company or the Subsidiary is required by any Applicable Law to withhold in
connection with any Awards (collectively, “Withholding Obligations”). Such
actions may include (i) requiring Participants to remit to the Company in cash
an amount sufficient to satisfy such Withholding Obligations and any other taxes
and compulsory payments, payable by the Company in connection with the Award or
the exercise or (if applicable) vesting thereof; (ii) subject to Applicable Law,
allowing the Participants to provide shares of Common Stock, in an amount that
at such time, reflects a value that the Committee determines to be sufficient to
satisfy such Withholding Obligations; (iii) withholding shares of Common Stock
otherwise issuable upon the exercise of an Award at a value which is determined
by the Committee to be sufficient to satisfy such Withholding Obligations; or
(iv) any combination of the foregoing. The Company shall not be obligated to
allow the exercise of any Award by or on behalf of a Participant until all tax
consequences arising from the exercise of such Award are resolved in a manner
acceptable to the Company.
5.6.    Each Participant shall notify the Company in writing promptly and in any
event within ten (10) days after the date on which such Participant first
obtains knowledge of any tax bureau inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Awards granted or
received hereunder or shares of Common Stock issued thereunder and shall
continuously inform the Company of any developments, proceedings, discussions
and negotiations relating to such matter, and shall allow the Company and its
representatives to participate in any proceedings and discussions concerning
such matters. Upon request, a Participant shall provide to the Company any
information or document relating to any matter described in the preceding
sentence, which the Company, in its discretion, requires.
5.7.    With respect to 102 Non-Trustee Awards, if the Participant ceases to be
employed by the Company or any Subsidiary, the Participant shall extend to the
Company and/or the Subsidiary with whom the Participant is employed a security
or guarantee for the payment of taxes due at the time of sale of shares of
Common Stock, all in accordance with the provisions of Section 102 and the
Rules.
6. ASSIGNABILITY, DESIGNATION AND SALE OF AWARDS
6.1.    Despite any other provision of the Plan (including section 6(d)(i) of
the Plan), no 102 Award or any right with respect thereto, or purchasable
hereunder, whether fully paid or not, shall be assignable,


-25-

--------------------------------------------------------------------------------




transferable or given as collateral, or any right with respect to any 102 Award
given to any third party whatsoever, and during the lifetime of the Israeli
Employee, each and all of such Israeli Employee’s rights with respect to a Grant
shall belong only to the Israeli Employee. Any such action made directly or
indirectly, for an immediate or future validation, shall be void.
6.2.    As long as 102 Awards or Common Stock issued or purchased hereunder are
held by the Trustee on behalf of the Israeli Employee, all rights of the Israeli
Employee t over the Common Stock cannot be transferred, assigned, pledged or
mortgaged, other than by will or laws of descent and distribution.
7.ONE TIME AWARD
7.1.    The 102 Awards and underlying Common Stock are extraordinary, one-time
awards granted to the Israeli Employees, and are not and shall not be deemed a
salary component for any purpose whatsoever, including in connection with
calculating severance compensation under applicable law, nor shall receipt of an
award entitle an Israeli Employee to any future Award.
8.GOVERNING LAW
8.1.    This Appendix shall be governed by, construed and enforced in accordance
with the laws of the State of California, without reference to conflicts of law
principles, except that applicable Israeli laws, rules and regulations (as
amended) shall apply to any mandatory tax matters arising hereunder.




-26-

--------------------------------------------------------------------------------






DROPBOX, INC.
2018 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Dropbox, Inc.
2018 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Agreement, which includes the Notice of Stock Option Grant
(the “Notice of Grant”), the Terms and Conditions of Stock Option Grant attached
hereto as Exhibit A, and all appendices and exhibits attached thereto (all
together, the “Option Agreement”).
NOTICE OF STOCK OPTION GRANT
Participant:                
Address:                
The undersigned Participant has been granted an Option to purchase Common Stock
of Dropbox, Inc. (the “Company”), subject to the terms and conditions of the
Plan and this Option Agreement, as follows:
Grant Number:         
Date of Grant:        
Vesting Commencement Date:             
Number of Shares Granted:        
Exercise Price per Share:    $    
Total Exercise Price:     $    
Type of Option:            ___ Incentive Stock Option
___ Nonstatutory Stock Option
Term/Expiration Date:         
Vesting Schedule:
Subject to accelerated vesting as set forth below or in the Plan, this Option
will be exercisable, in whole or in part, in accordance with the following
schedule:
[Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and one forty-eighth
(1/48th) of the Shares subject to the Option shall vest each month thereafter on
the same day of the month as the Vesting


- 1 -

--------------------------------------------------------------------------------




Commencement Date (and if there is no corresponding day, on the last day of the
month), subject to Participant continuing to be a Service Provider through each
such date.]
Termination Period:
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 14 of the Plan.
By Participant’s signature and the signature of the representative of
the Company below, Participant and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan and this Option
Agreement, including the Terms and Conditions of Stock Option Grant, attached
hereto as Exhibit A, all of which are made a part of this document. Participant
acknowledges receipt of a copy of the Plan. Participant has reviewed the Plan
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement, and fully
understands all provisions of the Plan and this Option Agreement. Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
the Option Agreement. Participant further agrees to notify the Company upon any
change in the residence address indicated below.


PARTICIPANT        DROPBOX, INC.


                        
Signature        Signature
                        
Print Name        Print Name
                        
Title
Address:


        
        






- 2 -

--------------------------------------------------------------------------------








EXHIBIT A
TERMS AND CONDITIONS OF STOCK OPTION GRANT
1.Grant of Option. The Company hereby grants to the individual (the
“Participant”) named in the Notice of Stock Option Grant of this Option
Agreement (the “Notice of Grant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Option Agreement and the Plan, which is
incorporated herein by reference. Subject to Section 19(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
will prevail.
(a)    For U.S. taxpayers, the Option will be designated as either an Incentive
Stock Option (“ISO”) or a Nonstatutory Stock Option (“NSO”). If designated in
the Notice of Grant as an ISO, this Option is intended to qualify as an ISO
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
However, if this Option is intended to be an ISO, to the extent that it exceeds
the $100,000 rule of Code Section 422(d) it will be treated as an NSO. Further,
if for any reason this Option (or portion thereof) will not qualify as an ISO,
then, to the extent of such nonqualification, such Option (or portion thereof)
shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.
(b)    For non-U.S. taxpayers, the Option will be designated as an NSO.
2.    Vesting Schedule. Except as provided in Section ‎3, the Option awarded by
this Option Agreement will vest in accordance with the vesting provisions set
forth in the Notice of Grant. Shares scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Option Agreement, unless Participant will
have been continuously a Service Provider from the Date of Grant until the date
such vesting occurs.
3.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
4.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.


- 1 -

--------------------------------------------------------------------------------




(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”) in the form attached as Exhibit A or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together and of any Tax
Obligations (as defined in Section 6(a)). This Option will be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by the aggregate Exercise Price.
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    cash;
(b)    check;
(c)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(d)    if Participant is a U.S. employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares and that are owned free and clear of any liens, claims,
encumbrances, or security interests, provided that accepting such Shares, in the
sole discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.
6.    Tax Obligations.
(a)    Participant acknowledges that, regardless of any action taken by the
Company or, if different, Participant’s employer (the “Employer”) or Parent or
Subsidiary to which Participant is providing services (together, the Company,
Employer and/or Parent or Subsidiary to which the Participant is providing
services, the “Service Recipient”), the ultimate liability for any tax and/or
social insurance liability obligations and requirements in connection with the
Option, including, without limitation, (i) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Service
Recipient or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant, (ii) the
Participant’s and, to the extent required by the Company (or Service Recipient),
the Company’s (or Service Recipient’s) fringe benefit tax liability, if any,
associated with the grant, vesting, or exercise of the Option or sale of Shares,
and (iii) any other Company (or Service Recipient) taxes the responsibility for
which the Participant has, or has agreed to bear, with respect to the Option (or
exercise thereof or issuance of Shares thereunder) (collectively, the “Tax
Obligations”), is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Service Recipient. Participant
further acknowledges that the Company and/or the Service Recipient (A) make no
representations or


- 2 -

--------------------------------------------------------------------------------




undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Option, including, but not limited to, the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends or other distributions, and (B) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Participant’s liability for Tax
Obligations or achieve any particular tax result. Further, if Participant is
subject to Tax Obligations in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Service
Recipient (or former employer, as applicable) may be required to withhold or
account for Tax Obligations in more than one jurisdiction. If Participant fails
to make satisfactory arrangements for the payment of any required Tax
Obligations hereunder at the time of the applicable taxable event, Participant
acknowledges and agrees that the Company may refuse to issue or deliver the
Shares.
(b)    Tax Withholding. When the Option is exercised, Participant generally will
recognize immediate U.S. taxable income if Participant is a U.S. taxpayer. If
Participant is a non-U.S. taxpayer, Participant will be subject to applicable
taxes in his or her jurisdiction. Pursuant to such procedures as the
Administrator may specify from time to time, the Company and/or Service
Recipient shall withhold the amount required to be withheld for the payment of
Tax Obligations. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), if
permissible by applicable local law, by (i) paying cash, (ii) electing to have
the Company withhold otherwise deliverable Shares having a fair market value
equal to the minimum amount that is necessary to meet the withholding
requirement for such Tax Obligations (or such greater amount as Participant may
elect if permitted by the Administrator, if such greater amount would not result
in adverse financial accounting consequences), (iii) withholding the amount of
such Tax Obligations from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Service Recipient, (iv) delivering to the
Company already vested and owned Shares having a fair market value equal to such
Tax Obligations, or (v) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the minimum
amount that is necessary to meet the withholding requirement for such Tax
Obligations (or such greater amount as Participant may elect if permitted by the
Administrator, if such greater amount would not result in adverse financial
accounting consequences). To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant. Further, if Participant is subject to tax in more than one
jurisdiction between the Date of Grant and a date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges and agrees that the
Company and/or the Service Recipient (and/or former employer, as applicable) may
be required to withhold or account for tax in more than one jurisdiction. If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the Option exercise,
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver the Shares if such amounts are not delivered at
the time of exercise.


- 3 -

--------------------------------------------------------------------------------




(c)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date two (2) years after the Date of Grant, or (ii) the date one (1) year
after the date of exercise, Participant will immediately notify the Company in
writing of such disposition. Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.
(d)    Code Section 409A. Under Code Section 409A, a stock right (such as the
Option) that vests after December 31, 2004 (or that vested on or prior to such
date but which was materially modified after October 3, 2004) that was granted
with a per share exercise price that is determined by the Internal Revenue
Service (the “IRS”) to be less than the fair market value of an underlying share
on the date of grant (a “discount option”) may be considered “deferred
compensation.” A stock right that is a “discount option” may result in (i)
income recognition by the recipient of the stock right prior to the exercise of
the stock right, (ii) an additional twenty percent (20%) federal income tax, and
(iii) potential penalty and interest charges. The “discount option” may also
result in additional state income, penalty and interest tax to the recipient of
the stock right. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the fair market value of a Share on the date of grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the fair
market value of a Share on the date of grant, Participant shall be solely
responsible for Participant’s costs related to such a determination.
7.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation,
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
8.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED OTHERWISE UNDER
APPLICABLE LAW IS AT THE WILL OF THE COMPANY (OR THE SERVICE RECIPIENT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE SERVICE


- 4 -

--------------------------------------------------------------------------------




RECIPIENT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER,
SUBJECT TO APPLICABLE LAW, WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER
APPLICABLE LAW, MAY BE AT ANY TIME, WITH OR WITHOUT CAUSE.
9.    Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(b)    all decisions with respect to future option or other grants, if any, will
be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
(e)    the Option and Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(f)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(g)    if the underlying Shares do not increase in value, the Option will have
no value;
(h)    if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;
(i)    for purposes of the Option, Participant’s engagement as a Service
Provider will be considered terminated as of the date Participant is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and unless otherwise expressly provided in this Option
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, (i) Participant’s right to
vest in the Option under the Plan, if any, will terminate as of such date and
will not be extended by any notice period (e.g., Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where
Participant is a Service Provider or Participant’s employment or service
agreement, if any, unless Participant is providing bona fide services during
such time); and (ii) the


- 5 -

--------------------------------------------------------------------------------




period (if any) during which Participant may exercise the Option after such
termination of Participant’s engagement as a Service Provider will commence on
the date Participant ceases to actively provide services and will not be
extended by any notice period mandated under employment laws in the jurisdiction
where Participant is employed or terms of Participant’s engagement agreement, if
any; the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of his or her
Option grant (including whether Participant may still be considered to be
providing services while on a leave of absence and consistent with local law);
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Shares; and
(k)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;
(ii)    Participant acknowledges and agrees that none of the Company, the
Service Recipient, or any Parent or Subsidiary shall be liable for any foreign
exchange rate fluctuation between Participant’s local currency and the United
States Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise; and
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of Participant’s
engagement as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is a Service Provider or the terms of Participant’s employment
or service agreement, if any), and in consideration of the grant of the Option
to which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against the Company, any Parent, any Subsidiary or
the Service Recipient, waives his or her ability, if any, to bring any such
claim, and releases the Company, any Parent or Subsidiary and the Service
Recipient from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim.
10.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


- 6 -

--------------------------------------------------------------------------------




11.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer or other Service Recipient,
the Company and any Parent or Subsidiary for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration, and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her engagement as a Service Provider
and career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.


- 7 -

--------------------------------------------------------------------------------




12.    Address for Notices. Any notice to be given to the Company under the
terms of this Option Agreement will be addressed to the Company at Dropbox,
Inc., 333 Brannan Street, San Francisco, CA 94107, or at such other address as
the Company may hereafter designate in writing.
13.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
14.    Successors and Assigns. The Company may assign any of its rights under
this Option Agreement to single or multiple assignees, and this Option Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Option Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Option Agreement may only be assigned with the prior written consent of the
Company.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or non-U.S. law, the tax code and related regulations or under
the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the purchase by, or issuance of Shares, to Participant (or his or her estate)
hereunder, such purchase or issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company. Subject to the terms of the Option Agreement and
the Plan, the Company shall not be required to issue any certificate or
certificates for Shares hereunder prior to the lapse of such reasonable period
of time following the date of exercise of the Option as the Administrator may
establish from time to time for reasons of administrative convenience.
16.    Language. If Participant has received this Option Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
17.    Interpretation. The Administrator will have the power to interpret the
Plan and this Option Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Option Agreement.


- 8 -

--------------------------------------------------------------------------------




18.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the Option awarded under
the Plan or future options that may be awarded under the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Option Agreement.
20.    Agreement Severable. In the event that any provision in this Option
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Option Agreement.
21.    Amendment, Suspension or Termination of the Plan. By accepting this
Option, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read, and understood a description of the
Plan. Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.
22.    Governing Law and Venue. This Option Agreement will be governed by the
laws of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Option Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation will be
conducted in the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Option is made and/or to be performed.
23.    Country Addendum. Notwithstanding any provisions in this Option
Agreement, this Option shall be subject to any special terms and conditions set
forth in the appendix (if any) to this Option Agreement for Participant’s
country (the “Country Addendum”). Moreover, if Participant relocates to one of
the countries included in the Country Addendum (if any), the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Country Addendum constitutes
part of this Option Agreement.
24.    Modifications to the Agreement. This Option Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Option Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Option Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Option
Agreement, the Company reserves the right to revise this Option Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise


- 9 -

--------------------------------------------------------------------------------




avoid imposition of any additional tax or income recognition under Section 409A
of the Code in connection with the Option.
25.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Option Agreement shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent that party from thereafter enforcing
each and every other provision of this Option Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
26.    Tax Consequences. Participant has reviewed with its own tax advisors the
U.S. federal, state, local and non-U.S. tax consequences of this investment and
the transactions contemplated by this Option Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Option Agreement.


- 10 -

--------------------------------------------------------------------------------




DROPBOX, INC.
2018 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
COUNTRY ADDENDUM


TERMS AND CONDITIONS
This Country Addendum includes additional terms and conditions that govern the
Option granted to Participant under the Plan if Participant works in one of the
countries listed below. If Participant is a citizen or resident of a country (or
is considered as such for local law purposes) other than the one in which he or
she is currently working or if Participant relocates to another country after
receiving the Option, the Company will, in its discretion, determine the extent
to which the terms and conditions contained herein will be applicable to
Participant.
Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan, and/or the Stock Option Agreement to
which this Country Addendum is attached.
NOTIFICATIONS
This Country Addendum also includes notifications relating to exchange control
and other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum, as of         . Such laws are often complex and change frequently. As
a result, the Company strongly recommends that Participant not rely on the
notifications herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be outdated when Participant exercises the Option or sells Shares acquired under
the Plan.
In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working (or is considered as such for local
law purposes) or if Participant moves to another country after the Option is
granted, the information contained herein may not be applicable to Participant.






- 11 -

--------------------------------------------------------------------------------






EXHIBIT B
DROPBOX, INC.
2018 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Dropbox, Inc.
333 Brannan Street
San Francisco, CA 94107


Attention: Stock Administration


1.Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Dropbox, Inc. (the “Company”) under and
pursuant to the 2018 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement, dated ________ and including the Notice of Grant, the Terms and
Conditions of Stock Option Grant, and exhibits attached thereto (the “Option
Agreement”). The purchase price for the Shares will be $_____________, as
required by the Option Agreement.
2.    Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any Tax Obligations (as defined in Section 6(a)
of the Option Agreement) to be paid in connection with the exercise of the
Option.
3.    Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
4.    Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.
5.    Tax Consultation. Purchaser understands that Purchaser may suffer adverse
tax consequences as a result of Purchaser’s purchase or disposition of the
Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.


- 1 -

--------------------------------------------------------------------------------




6.    Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This Option Agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
Submitted by:        Accepted by:
PURCHASER        DROPBOX, INC.




                    
Signature        Signature
                    
Print Name        Print Name
Address:                
Title
            


        




                    
Date Received






- 2 -

--------------------------------------------------------------------------------






DROPBOX, INC.
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF RESTRICTED STOCK UNIT GRANT


Unless otherwise defined herein, the terms defined in the Dropbox, Inc.
2018 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement, which includes the Notice of Restricted
Stock Unit Grant (the “Notice of Grant”), Terms and Conditions of Restricted
Stock Unit Grant attached hereto as Exhibit A, and all appendices and exhibits
attached thereto, including the Country-Specific Terms and Conditions for
Participants Outside the U.S. in the Country Addendum attached hereto as Exhibit
B (the “Country Addendum”) (all together, the “Award Agreement”).


Participant:    
Address:
    
The Participant named above has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:


Grant Number:         
Date of Grant:         
Vesting Commencement Date:         
Number of Restricted Stock Units:         


Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:


[Twenty-five percent (25%) of the Restricted Stock Units will vest on the one
(1)-year anniversary of the Vesting Commencement Date, and one sixteenth
(1/16th) of the Restricted Stock Units will vest on each Quarterly Vesting Date
(as defined below) thereafter, subject to Participant continuing to be a Service
Provider through each such date.]


A “Quarterly Vesting Date” is each of February 15, May 15, August 15, and
November 15.


In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will immediately
terminate.


By accepting this Award, Participant acknowledges receipt of a copy of the Plan
and agrees (i) that this Award of Restricted Stock Units is granted under and
governed by the terms and conditions of the Plan and this Award Agreement, (ii)
that Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel, and fully
understands all provisions of the Plan and


- 1 -

--------------------------------------------------------------------------------




this Award Agreement, (iii) to accept as binding, conclusive, and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and the Award Agreement, and (iv) to notify Dropbox, Inc.
(the “Company”) upon any change in the residence address indicated below.


By clicking “Accept” on the Shareworks award acceptance page, Participant is
providing his or her acceptance of this Award and his or her agreement with all
terms and conditions of the Award, as set forth in the Plan and this Award
Agreement.
In addition, if Participant resides in Canada, Germany, Japan, Singapore,
Sweden, the United Kingdom, or the United States and does not wish to receive
this Award and/or does not consent and agree to the terms and conditions on
which the Award is offered, as set forth in the Plan and this Award Agreement,
then Participant must reject this Award by notifying the Company at Dropbox,
Inc., Attention: Stock Administration, 1800 Owens Street, Suite 200,
San Francisco, CA 94158 no later than 30 days following the Date of Grant, in
which case the Award will be cancelled. Participant’s failure to notify the
Company of his or her rejection of the Award within this specified period will
constitute the Participant’s acceptance of this Award and his or her agreement
with all terms and conditions of the Award, as set forth in the Plan and this
Award Agreement.


PARTICIPANT:        DROPBOX, INC.
                    
Signature        Signature
                    
Print Name        Print Name
                    
Title
Address:
        
        



EXHIBIT A


TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.Grant of Restricted Stock Units. The Company hereby grants to the individual
(the “Participant”) named in the Notice of Grant of Restricted Stock Units of
this Award Agreement (the “Notice of Grant”) under the Plan an Award of
Restricted Stock Units, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement the terms and conditions of the
Plan shall prevail.
2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.
3.Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Participant continuing to be a Service Provider through each applicable
vesting date.
4.Payment after Vesting.
(a)    General Rule. Subject to Section 8, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 4(b), such vested Restricted Stock Units shall be paid in
whole Shares as soon as practicable after vesting, but in each such case within
sixty (60) days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of payment of any
Restricted Stock Units payable under this Award Agreement.
(b)    Acceleration.
(i)    Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4(b) shall
in all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A. The prior sentence may be superseded in a future agreement
or amendment to this Award Agreement only by direct and specific reference to
such sentence.
(ii)    Notwithstanding anything in the Plan or this Award Agreement or any
other agreement (whether entered into before, on or after the Date of Grant), if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to Participant’s death, and if (x) Participant is a
U.S. taxpayer and a “specified employee” within the meaning of Section 409A at
the time of such termination as a Service Provider and (y) the payment of such
accelerated Restricted Stock Units will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such accelerated Restricted Stock Units will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless Participant dies following his or her
termination as a Service Provider, in which case, the Restricted Stock Units
will be paid in Shares to Participant’s estate as soon as practicable following
his or her death.
(c)    Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to U.S. taxpayers hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to be so exempt or so comply. Each payment payable
under this Award Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). However, in no event
will the Company reimburse Participant, or be otherwise responsible for, any
taxes or costs that may be imposed on Participant as a result of Section 409A.
For purposes of this Award Agreement, “Section 409A” means Section 409A of the
Code, and any final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
5.Forfeiture Upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Award Agreement, if Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
awarded by this Award Agreement will thereupon be forfeited at no cost to the
Company and Participant will have no further rights thereunder.
6.Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own Tax-Related Items (as defined in Section 8
below) that may arise as a result of this investment or the transactions
contemplated by this Award Agreement.
7.Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, provided such designation is valid under
Applicable Laws, or if no beneficiary survives Participant, the administrator or
executor of Participant’s estate. Any such transferee must furnish the Company
with (a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
8.Tax-Related Items.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”) or Parent or Subsidiary to which Participant is providing services
(together, the Company, Employer and/or Parent or Subsidiary to which the
Participant is providing services, the “Service Recipient”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Restricted Stock Units, including, without
limitation, (i) all federal, state, and local taxes (including the Participant’s
Federal Insurance Contributions Act (FICA) obligation) that are required to be
withheld by the Company or the Employer or other payment of tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant, (ii) the Participant’s and, to the extent required by the Company
(or Service Recipient), the Company’s (or Service Recipient’s) fringe benefit
tax liability, if any, associated with the grant, vesting, or settlement of the
Restricted Stock Units or sale of Shares, and (iii) any other Company (or
Service Recipient) taxes the responsibility for which the Participant has, or
has agreed to bear, with respect to the Restricted Stock Units (or settlement
thereof or issuance of Shares thereunder) (collectively, the “Tax-Related
Items”), is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Service Recipient. Participant further
acknowledges that the Company and/or the Service Recipient (A) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends or other distributions, and (B) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result.
(b)    Tax Withholding. When Shares are issued as payment for vested Restricted
Stock Units, Participant generally will recognize immediate U.S. taxable income
if Participant is a U.S. taxpayer. If Participant is a non-U.S. taxpayer,
Participant will be subject to applicable taxes in his or her jurisdiction.
Pursuant to such procedures as the Administrator may specify from time to time,
the Company and/or Service Recipient shall withhold the amount required to be
withheld for the payment of Tax-Related Items. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such Tax-Related Items, in whole or in part
(without limitation), if permissible by applicable local law, by (i) requiring
Participant to make a payment in a form acceptable to the Company; (ii)
withholding in Shares to be issued upon settlement of the Restricted Stock
Units, (iii) withholding from Participant’s wages or other cash compensation
paid to Participant by the Company and/or the Service Recipient, (iv) delivering
to the Company already vested and owned Shares having a fair market value equal
to such Tax-Related Items, or (v) withholding from proceeds of the sale of
Shares acquired upon settlement of the Restricted Stock Units either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization without further consent). To
the extent determined appropriate by the Company in its discretion, it will have
the right (but not the obligation) to satisfy any Tax-Related Items by reducing
the number of Shares otherwise deliverable to Participant and, until determined
otherwise by the Company, this will be the method by which such Tax-Related
Items are satisfied. The Company may withhold or account for Tax-Related Items
by considering statutory or other withholding rates, including minimum or
maximum rates applicable in Participant’s jurisdiction(s). Further, if
Participant is subject to tax in more than one jurisdiction between the Date of
Grant and a date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges and agrees that the Company and/or the
Service Recipient (and/or former employer, as applicable) may be required to
withhold or account for tax in more than one jurisdiction. If Participant fails
to make satisfactory arrangements for the payment of such Tax-Related Items
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and such Restricted Stock Units will be returned to the Company at no cost to
the Company. Participant acknowledges and agrees that the Company may refuse to
deliver the Shares if such Tax-Related Items are not delivered at the time they
are due.
9.Rights as Stockholder. Neither Participant, nor any person claiming under or
through Participant, will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation, and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.
10.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE COMPANY (OR THE SERVICE
RECIPIENT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE SERVICE RECIPIENT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO
APPLICABLE LAW, WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE
LAW, MAY BE AT ANY TIME, WITH OR WITHOUT CAUSE.
11.Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
12.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
13.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Dropbox, Inc., 1800
Owens Street, Suite 200, San Francisco, CA 94158, or at such other address as
the Company may hereafter designate in writing.
14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units awarded
under the Plan or future Restricted Stock Units that may be awarded under the
Plan by electronic means or request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any online
or electronic system established and maintained by the Company or a third party
designated by the Company, now or in the future. Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if his or her attempted electronic delivery of such document fails.
15.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
16.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
17.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or non-U.S. law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Subject to the terms of the Award Agreement and the Plan, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
18.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.
19.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
20.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read, and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.Modifications to the Award Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
22.Governing Law; Venue; Severability. This Award Agreement and the Restricted
Stock Units are governed by the internal substantive laws, but not the choice of
law rules, of California. For purposes of litigating any dispute that arises
under these Restricted Stock Units or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award Agreement is made
and/or to be performed. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Award Agreement shall continue in full force and effect.
23.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the appendices and exhibits referenced herein)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.
24.Country Addendum. The Restricted Stock Unit grant shall be subject to any
additional terms and conditions set forth in the Country Addendum for
Participant’s country, attached hereto as Exhibit B. Moreover, if Participant
relocates to one of the countries included in the Country Addendum, if any, the
terms and conditions for such country will apply to Participant to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Country Addendum
constitutes part of this Award Agreement.
EXHIBIT B


COUNTRY-SPECIFIC TERMS AND
CONDITIONS FOR PARTICIPANTS OUTSIDE
THE U.S. (THE “COUNTRY ADDENDUM”)


Terms and Conditions
This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock Units granted to Participant under the Plan if
Participant works and/or resides in one of the countries listed below. If
Participant is a citizen or resident of a country (or is considered as such for
local law purposes) other than the one in which he or she is currently working
or if Participant relocates or transfers to another country after receiving the
Award of Restricted Stock Units, or is considered a resident of another country
for local law purposes, the Company will, in its discretion, determine the
extent to which the terms and conditions contained herein will be applicable to
Participant.
Certain capitalized terms used but not defined in this Country Addendum shall
have the meanings set forth in the Plan, and/or the Notice of Restricted Stock
Unit Grant and Terms and Conditions of Restricted Stock Unit Grant to which this
Exhibit B is attached.
Notifications
This Country Addendum may also include information regarding certain other
issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Country
Addendum as of January 2020 (except as otherwise noted below). Such laws are
often complex and change frequently. As a result, Participant should not rely on
the information in this Country Addendum as the only source of information
relating to the consequences of his or her participation in the Plan because the
information may be outdated at the time Participant vests in the Restricted
Stock Units and acquires Shares, or when Participant subsequently sell Shares
acquired under the Plan.
In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working and/or residing (or is considered as
such for local law purposes) or if Participant moves or transfers to another
country after receiving the Award of Restricted Stock Units, the information
contained in this Country Addendum may not be applicable to Participant in the
same manner.


GENERAL TERMS AND CONDITIONS
FOR PARTICIPANTS OUTSIDE THE U.S.
1.    Nature of Grant. In accepting this Award, Participant acknowledges,
understands, and agrees that:
(a)    the vesting of the Restricted Stock Units pursuant to the vesting
schedule contained in this Award Agreement is earned only by continuing as a
Service Provider;
(b)    the act of being hired or being granted the Restricted Stock Units will
not result in vesting of the Restricted Stock Units;
(c)    the Restricted Stock Units and the Notice of Grant do not constitute an
express or implied promise of continued engagement as a Service Provider for the
vesting period, for any period, or at all, and do not interfere in any way with
Participant’s right or the right of the Employer to terminate his or her
relationship as a Service Provider at any time, with or without cause, subject
to Applicable Laws;
(d)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
(e)    the grant of the Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted in the past;
(f)    all decisions with respect to future Restricted Stock Units or other
Awards, if any, will be at the sole discretion of the Company;
(g)    Participant is voluntarily participating in the Plan;
(h)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income from and value of the same, are not intended to replace
any pension rights or compensation;
(i)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, leave-related payments, holiday top-up, pension or
retirement or welfare benefits or similar payments;
(j)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(k)    for purposes of the Restricted Stock Units, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Subsidiary (regardless
of the reason for such termination and whether or not later to be found invalid
or in breach of employment laws in the jurisdiction where Participant is a
Service Provider or the terms of Participant’s employment or service agreement,
if any) and, unless otherwise expressly provided in this Award Agreement
(including by reference in the Notice of Grant to other arrangements or
contracts) or determined by the Administrator in its discretion, will not be
extended by any notice period (e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Participant is a
Service Provider or the terms of Participant’s employment or service agreement,
if any); the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of the
Restricted Stock Units (including whether Participant may still be considered to
be providing services while on a leave of absence and consistent with local
law);
(l)    unless otherwise agreed with the Company, the Restricted Stock Units and
the Shares underlying the Restricted Stock Units, and the income and value of
the same, are not granted as consideration for, or in connection with, the
service Participant may provide as a Director or as a member of the Board of
Directors of any Subsidiary of the Company;
(m)    no claim or entitlement to compensation or damages shall arise from any
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever, whether
or not later found to be invalid or in breach of the employment laws in the
jurisdiction where he or she is a Service Provider or the terms of his or her
employment or service agreement, if any);
(n)    unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(o)    none of the Company, the Employer or any Subsidiary shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the Restricted Stock Units
or of any amounts due to Participant pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.


2.    Data Privacy Information and Consent.


(a)    European Union / European Economic Area / United Kingdom
(i)    Data Privacy Terms. The following data privacy terms govern the grant of
Restricted Stock Units under the Plan to Participants in the European Union /
European Economic Area / United Kingdom.
(ii)    Data Collection and Usage. The Company and the Employer collect, process
and use certain personal information about the Participant, including, but not
limited to, his or her name, home address, telephone number, email address, date
of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Awards granted under the Plan or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in his or her
favor (“Data”), for the purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Company’s collection, use, transfer
and other processing of Participant’s Data is necessary for the performance of
the Plan. Therefore, the legal basis for the processing of Data is contractual
necessity.
(iii)    Stock Plan Administration Service Providers. The Company transfers Data
to Solium Capital Inc. (“Shareworks”), an independent service provider based in
Alberta, Canada which is assisting the Company with the implementation,
administration and management of the Plan. The Company may select a different
service provider or additional service providers and share Data with such other
service providers in a similar manner. Participant may be asked to agree on
separate terms and data processing practices with the service provider, with
such agreement being a condition to the ability to participate in the Plan.
(iv)    International Data Transfers. The Company and Shareworks are based in
the United States and Canada, respectively. If Participant is outside the United
States or Canada, Participant should note that his or her country has enacted
data privacy laws that are different from the United States or Canada and that
the United States and Canada might not provide a level of protection of personal
data equivalent to the level of protection in Participant's country. The United
States is subject to adequacy decisions by the European Commission and
Switzerland acknowledging that the United States provides an adequate level of
protection for personal data transferred to organizations in the United States
that have self-certified under the EU/U.S. and Swiss/U.S. Privacy Shield
Frameworks. The Company is self-certified under the EU/U.S. and Swiss/U.S.
Privacy Shield Frameworks. Shareworks has made contractual commitments to the
Company to comply with the EU/U.S. and Swiss/U.S. Privacy Shield Principles and
processes Participant’s personal data in a manner consistent with those
principles.
(v)    Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws. This period may extend
beyond Participant’s service relationship. When the Company or the Employer no
longer need Data for any of the above purposes, they will cease processing it in
this context and remove it from all of their systems used for such purposes, to
the fullest extent possible.
(vi)    Data Subject Rights. Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access to or copies of
Data the Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv)
restrict the processing of Data, (v) restrict the portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant can contact his or her local human resources
representative.
(b)    Non-European Union / European Economic Area / United Kingdom
(i)    Data Privacy Terms. The following data privacy terms govern the grant of
Restricted Stock Units under the Plan to Participants outside the European Union
/ European Economic Area / United Kingdom.
(ii)    Data Collection and Usage. The Company and the Employer collect, process
and use certain personal information about the Participant, including, but not
limited to, his or her name, home address, telephone number, email address, date
of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Awards granted under the Plan or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in his or her
favor (“Data”), for the purpose of implementing, administering and managing the
Participant’s participation in the Plan. The legal basis, where required, for
the processing of Data is the Participant’s consent.
(iii)    Stock Plan Administration Service Providers. The Company transfers Data
to Solium Capital Inc. (“Shareworks”), an independent service provider based in
Alberta, Canada which is assisting the Company with the implementation,
administration and management of the Plan. The Company may select a different
service provider or additional service providers and share Data with such other
service providers in a similar manner. Participant may be asked to agree on
separate terms and data processing practices with the service provider, with
such agreement being a condition to the ability to participate in the Plan.
(iv)    International Data Transfers. The Company and Shareworks are based in
the United States and Canada, respectively. If Participant is outside the United
States or Canada, Participant should note that his or her country may have
enacted data privacy laws that are different from the United States or Canada
and that the United States and Canada might not provide a level of protection of
personal data equivalent to the level of protection in Participant's country.
Participant authorizes the Company, Shareworks and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes
implementing, administering and managing Participant’s participation in the
Plan.
(v)    Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws. This period may extend
beyond Participant’s service relationship. When the Company or the Employer no
longer need Data for any of the above purposes, they will cease processing it in
this context and remove it from all of their systems used for such purposes, to
the fullest extent possible.
(vi)    Voluntariness and Consequences of Consent, Denial or Withdrawal.
Participation in the Plan is voluntary and Participant is providing the consents
herein on a purely voluntary basis. If Participant does not consent, or if he or
she later seeks to revoke the consent, Participant’s compensation from or
service relationship with the Employer will not be affected; the only
consequence of refusing or withdrawing his or her consent is that the Company
would not be able to grant Participant the Restricted Stock Units or other
Awards under the Plan or administer or maintain such Awards.
(vii)    Data Subject Rights. Participant may have a number of rights under data
privacy laws in his or her jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access to or copies of
Data the Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv)
restrict the processing of Data, (v) restrict the portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant can contact his or her local human resources
representative.
(viii)    Additional Consents. Upon request of the Company or the Employer,
Participant agrees to provide an executed data privacy consent form to the
Company and/or the Employer (or any other agreements or consents that may be
required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from Participant for the purpose of
administering his or her participation in the Plan in compliance with the
applicable data privacy laws, either now or in the future. Participant
understands and agrees that he or she will not be able to participate in the
Plan if Participant fails to provide any such consent or agreement requested by
the Company and/or the Employer.
By clicking “Accept” on the Shareworks award acceptance page or otherwise
accepting this Award, Participant also provides his or her consent to the data
processing practices described in this section to the extent that such consent
is required by applicable law. For the avoidance of doubt, the consent provided
herein shall be in addition to, and not in lieu of, any consent Participant
might have previously provided to the processing of his or her personal
information in the context of an agreement or Award implemented under the Plan
and all such previous consent shall remain unaffected by the consent provided
herein.
3.    Language. By accepting this Award, Participant acknowledges and represent
that he or she is proficient in the English language or has consulted with an
advisor who is sufficiently proficient in English as to allow him or her to
understand the terms of this Award Agreement and any other documents related to
the Plan. If Participant has received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
4.    Insider Trading Restrictions/Market Abuse Laws. By accepting this Award,
Participant acknowledges that he or she is bound by all the terms and conditions
of the Company’s insider trading policy as may be in effect from time to time.
Participant further acknowledges that, depending on Participant’s or his or her
broker’s country or the country in which the Shares are listed, he or she may be
subject to insider trading restrictions and/or market abuse laws which may
affect Participant’s ability to accept, acquire, sell or otherwise dispose of
Shares, rights to Shares (e.g., Restricted Stock Units), or rights linked to the
value of Shares under the Plan during such times as Participation is considered
to have “inside information” regarding the Company (as defined by the laws in
the applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment or orders Participant placed before
participant possessed inside information. Furthermore, Participant could be
prohibited from (i) disclosing the inside information to any third party, which
may include fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s insider trading policy as may be in effect from time
to time. Participant acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and Participant should speak to his or her
personal advisor on this matter.
5.    Foreign Asset/Account, Exchange Control and Tax Requirements. Depending on
Participant’s country, Participant may be subject to foreign asset/account,
exchange control, tax reporting or other requirements which may affect
Participant’s ability to acquire or hold Restricted Stock Units or Shares under
the Plan or cash received from participating in the Plan (including dividends
and the proceeds arising from the sale of Shares) in a brokerage/bank account
outside Participant’s country. The Applicable Laws may require that Participant
report such Restricted Stock Units, Shares, accounts, assets or transactions to
the applicable authorities in such country and/or repatriate funds received in
connection with the Plan to Participant’s country with a certain time period or
according to certain procedures. Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable requirements and should
consult his or her personal legal advisor to ensure compliance with Applicable
Laws.


COUNTRY-SPECIFIC TERMS AND CONDITIONS
AUSTRALIA


Terms and Conditions


Australia Class Order Exemption. The offer of the Restricted Stock Units is
intended to comply with the provisions of the Corporations Act 2001, Australian
Securities & Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
offer of Restricted Stock Units to Australian Resident Employees, which is
provided to Participant with this Award Agreement.


Notifications


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).


CANADA


Terms and Conditions


Nature of Grant. This provision supplements Section 1 (“Nature of Grant”) of
this Exhibit B:


For purposes of the Award, Participant’s employment relationship will be
considered terminated as of the date that is the earliest of (i) the date of
Participant’s termination, (ii) the date Participant receives notice of
termination, or (iii) the date Participant is no longer actively providing
services and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under Canadian laws or the terms of Participant’s
employment agreement, if any); in the event that the date Participant is no
longer actively providing services cannot be reasonably determined under the
terms of this Award Agreement and the Plan, the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing service for purposes of the Restricted Stock Units (including whether
Participant may still be considered to be providing services while on a leave of
absence).


Settlement. This provision supplements Section 4 (“Payment after Vesting”) of
Exhibit A:


Notwithstanding any discretion set forth in Section 8(d) of the Plan, the
Restricted Stock Units are payable in Shares only, and a grant of Restricted
Stock Units does not provide any right for Participant to receive a cash payment
or a combination of a cash payment and Shares.


Notifications


Securities Law Information. Participant understands he or she is permitted to
sell Shares acquired through the Plan through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the Nasdaq
Global Select Market (the “Nasdaq”).


Foreign Asset/Account Reporting Information. Canadian residents are required to
report foreign specified property, including Shares and rights to receive Shares
(e.g., Restricted Stock Units), on form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign specified property exceeds a certain
threshold at any time during the year. Restricted Stock Units must be reported
(generally, at a nil cost) if the cost threshold is exceeded because of other
foreign specified property held by Participant. When Shares are acquired, their
cost generally is the adjusted cost base (“ACB”) of the Shares. The ACB would
ordinarily equal the fair market value of the Shares at the time of acquisition,
but if Participant owns other Shares, this ACB may have to be averaged with the
ACB of the other Shares.


FRANCE


Terms and Conditions


Language Consent. By accepting the Restricted Stock Units, Participant confirms
having read and understood the Plan and this Award Agreement, which were
provided in the English language. Participant accepts the terms of those
documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant ces Droits sur des
Actions Assujetties à des Restrictions, le Participant confirme avoir lu et
compris le Plan et le présent Contrat d’Attribution qui ont été transmis en
langue anglaise. Le Participant accepte les termes et conditions de ces
documents en connaissance de cause.


Notifications


Foreign Asset/Account Reporting Information. If Participant holds securities
(including Shares purchased under the Plan) or maintains a foreign bank account,
Participant is required to report these to the French tax authorities when
filing Participant’s annual tax return.


GERMANY


Notifications


Exchange Control Information. Cross border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). Participant
understands that in the event he or she receives a payment in excess of this
amount in connection with the sale of securities (including Shares acquired
under the Plan), Participant must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) available via Bundesbank’s website (www.bundesbank.de).


IRELAND


There are no country-specific provisions.


ISRAEL


Terms and Conditions


The following provisions apply to Participants who are deemed to be residents of
the State of Israel for tax purposes or are otherwise subject to taxation in
Israel with respect to the Restricted Stock Units on the Date of Grant.


Trust Arrangement. The Restricted Stock Units and the Shares issued upon vesting
or otherwise and/or any additional rights, including without limitation any
right to receive any dividends or any Shares received as a result of an
adjustment made under the Plan, that may be granted in connection with the
Restricted Stock Units (the “Additional Rights”) shall be issued to or
controlled by the Trustee for the benefit of Participant under the provisions of
Section 102 pursuant to the capital gains route for at least the period stated
in Section 102 of the Ordinance and the Income Tax Rules (Tax Benefits in Share
Issuance to Employees) 5763-2003 (the “Rules”).  In the event the Restricted
Stock Units or underlying Shares do not meet the requirements of Section 102,
such Restricted Stock Units and the underlying Shares shall not qualify for the
favorable tax treatment under the Capital Gains Route of Section 102.  The
Company makes no representations or guarantees that the Restricted Stock Units
will qualify for favorable tax treatment and will not be liable or responsible
if favorable tax treatment is not available under Section 102. Any fees
associated with any vesting, sale, transfer or any act in relation to the
Restricted Stock Units shall be borne by Participant, and the Trustee, the
Employer, the Company and/or any Subsidiary shall be entitled to withhold or
deduct such fees from payments otherwise due to the Company, the Subsidiary, the
Employer or the Trustee. In accordance with the requirements of Section 102 and
the Capital Gains Route, Participant shall neither sell, nor transfer the Shares
or Additional Rights from the Trustee until the end of the Required Holding
Period.  Notwithstanding the above, if any such sale or transfer occurs before
the end of the Required Holding Period, the sanctions under Section 102 shall
apply to and shall be borne by Participant.


Responsibility for Taxes. The following provision supplements Section 8
(“Tax-Related Items”) of Exhibit A:


Any and all taxes due in relation to the Restricted Stock Units and Common
Stock, shall be borne solely by Participant. The Company and/or the Employer
and/or any Subsidiary and/or the Trustee shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, Participant agrees to indemnify the
Company, the Employer and/or any Subsidiary and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to Participant. The Company and/or the Employer and/or any Subsidiary and/or the
Trustee, to the extent permitted by law, shall have the right to deduct from any
payment otherwise due to Participant or from proceeds of the sale of the Common
Stock, an amount equal to any Taxes required by law to be withheld with respect
to the Common Stock. Participant will pay to the Company, the Employer any
Subsidiary or the Trustee any amount of taxes that the Company or any Subsidiary
or the Trustee may be required to withhold with respect to the Common Stock that
cannot be satisfied by the means previously described.  The Company may refuse
to deliver the Common Stock if Participant fails to comply with his/her
obligations in connection with the taxes as described in this section.


By  accepting this Award, Participant  (i) authorizes the Company to provide the
Trustee with any information required for the purpose of administering the Plan
including executing its obligations according to Section 102, the trust deed and
the trust agreement, including without limitation information about the
Restricted Stock Units, income tax rates, salary bank account, contact details
and identification number, (ii) confirms and declares that he/she is familiar
with Section 102 and the regulations and rules promulgated thereunder, including
without limitations the provisions of the applicable tax route under which the
Restricted Stock Units were granted, and agrees to comply with such provisions,
as amended from time to time, provided that if such terms are not met, Section
102 may not apply or he/she may be subject to tax at higher rates, (iii) agrees
to the terms and conditions of the trust deed signed between the Trustee and the
Company and/or the applicable Subsidiary, including but not limited to the
control of the Restricted Stock Units and Common Stock by the Trustee, (iv)
acknowledges that releasing the Common Stock  from the control of the Trustee
prior to the termination of the Required Holding Period constitutes a violation
of the terms of Section 102 and agrees to bear the relevant sanctions.


Notifications


Securities Law Information. The Company has obtained an exemption from the
requirement to file a prospectus in Israel in connection with the offer of the
Restricted Stock Units. Copies of the Plan and Form S-8 registration statement
for the Plan filed with the U.S. Securities and Exchange Commission are
available free of charge upon request from the local human resources department.


JAPAN


Notifications


Foreign Asset/Account Reporting Information.  Participant understands that if
Participant holds assets outside of Japan (e.g., Shares acquired under the Plan)
with a total net fair market value exceeding ¥50,000,000 (or an equivalent
amount in foreign currency) as of December 31 each year, Participant is required
to report the details of such assets to the Japanese tax authorities by March
15th of the following year. Participant acknowledges that he or she should
consult with Participant’s personal tax advisor to determine Participant’s
personal reporting obligations.


NETHERLANDS


There are no country-specific provisions.


SINGAPORE


Terms and Conditions


Restriction on Sale of Shares. To the extent the Restricted Stock Units vest
within six months of the Date of Grant, Participant may not dispose of the
Shares issued upon settlement of the Restricted Stock Units, or otherwise offer
the Shares to the public, prior to the six-month anniversary of the Date of
Grant, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) (“SFA”) and in accordance with any other
applicable provision of the SFA.


Notifications


Securities Law Information. The grant of Restricted Stock Units under the Plan
is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of SFA and are not made with a view to the Restricted Stock Units or
the underlying Shares being subsequently offered for sale to any other party.
The Plan has not been, and will not be, lodged or registered as a prospectus
with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”), directors, associate directors or shadow directors of
a Singapore Subsidiary are subject to certain notification requirements under
the Singapore Companies Act. Among these requirements is an obligation to notify
such entity in writing within two business days of any of the following events:
(i) the acquisition or disposal of an interest (e.g., Restricted Stock Units
granted under the Plan or Shares) in the Company or any Subsidiary, (ii) any
change in previously-disclosed interests (e.g., sale of Shares), or (iii)
becoming a CEO, director, associate director or shadow director of a Subsidiary
in Singapore, if the individual holds such an interest at that time. These
notification requirements apply regardless of whether the CEO or directors are
residents of or employed in Singapore.


SWEDEN


There are no country-specific provisions.


UNITED KINGDOM


Terms and Conditions


Responsibility for Taxes. This provision supplements Section 8 (“Tax-Related
Items”) of the Award Agreement:


Without limitation to Section 8 of the Award Agreement, Participant hereby
agrees that he or she is liable for all Tax-Related Items and hereby covenants
to pay all such Tax-Related Items, as and when requested by the Company or the
Employer or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). Participant also agrees to indemnify
and keep indemnified the Company and the Employer against any Tax-Related Items
that they are required to pay or withhold or have paid or will pay to HMRC (or
any other tax authority or any other relevant authority) on Participant’s
behalf.


Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
terms of the immediately foregoing provision will not apply. In the event that
Participant is a director or executive officer and income tax is not collected
from or paid by Participant within ninety (90) days of the end of the U.K. tax
year in which an event giving rise to the indemnification described above
occurs, the amount of any uncollected income tax may constitute a benefit to
Participant on which additional income tax and national insurance contributions
(“NICs”) may be payable. Participant understands that Participant will be
responsible for reporting any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for paying the Company or the
Employer (as applicable) for the value of any employee NICs due on this
additional benefit, which the Company or the Employer may obtain from
Participant by any of the means referred to in the Plan or Section 8 of the
Award Agreement.






- 2 -